Motion for leave to appeal as a poor person granted, insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the attorney for respondent and flies 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with this court. The typing or mimeographing of the exhibits is dispensed with on condition that the originals or photostatic copies of said exhibits are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Abraham Pokorny, Esq., of 66 Court Street, Brooklyn 1, New York, is assigned as counsel for the appellant for the purposes of the appeal. Order filed. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.